Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US Patent Application Publication 2012/0021645 A1) in view of ITOU et al. (US Patent Application Publication 2020/0144758 A1).
As per claim 1, Marsh teaches a terminal (4 and 8), comprising: a terminal main body 4 having an electrical conductivity (see paragraph [0003]), and including a contact portion 38; and an insulation member 36 including a terminal holding portion 32 arranged on a rear end side of the contact portion 38 and held in a housing 6, wherein the terminal holding portion 32 includes a rotation prevention portion 68 engaged with a locking portion 78 formed in the housing 6 to prevent rotation of the terminal (4 and 8) in the housing 6.
Marsh doesn’t teach, a rotation prevention portion engaged with a locking portion formed in the housing to prevent rotation of the terminal in the housing.
ITOU teaches, a rotation prevention portion 230 engaged with a locking portion 222 formed in the housing 300 to prevent rotation of the terminal 100 in the housing 300.
It would have been obvious to one having ordinary skill in the art at the time the invention was filled to combine the teachings of Marsh in view of ITOU a rotation prevention portion engaged with a locking portion formed in the housing to prevent rotation of the terminal in the housing.
The motivation to combine the teachings of Marsh in view of ITOU would have been to function as a rotation regulation mechanism to regulate relative rotation (see paragraph [0094]).
As per claim 4, Marsh teaches a terminal (4 and 8), wherein a communication portion which extends in an axial direction (front-back direction) is formed inside the contact portion 38 of the terminal main body 4, and the insulation member 36 includes a distal end insulation portion (far most end of element 4 as seen in figure 2) which protrudes toward a front of a distal end of the contact portion 38, and an intermediate resin portion 39 which is arranged at the communication portion and couples the distal end insulation portion (far most end of element 4 as seen in figure 2) and the terminal holding portion 32.
As per claim 8, Marsh teaches a terminal (4 and 8), wherein the terminal main body 4 includes a cable connection portion 38 configured to electrically connect with a cable 4.
Allowable Subject Matter
Claims 2-3 and 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 2, Marsh teaches a terminal (4 and 8). The prior art doesn’t disclose or suggest: wherein the locking portion of the housing includes an arm portion and a locking claw portion which is formed at a distal end of the arm portion, and the rotation prevention portion includes a first engaged portion engaged with the locking claw portion in a state while the terminal is being installed into the housing, and a second engaged portion engaged with the locking claw portion when installing of the terminal into the housing is finished, and preventing detachment of the terminal from the housing.


Claims 7 is allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 7, Marsh (US Patent Application Publication 2012/0021645 A1) teaches: “a terminal (4 and 8), comprising: a terminal main body 4 which includes a cylindrical portion 38, a core holding portion 26 which holds a cable core 30, and a coupling portion (along 48, 52 and 58) which is located between the cylindrical portion 38 and the core holding portion 26, and couples the cylindrical portion 38 and the core holding portion 26; and an insulation member 36 which includes a rear end insulation portion 32 which is provided to a rear end portion of the cylindrical portion 38 of the terminal main body 4 and a front end portion of the coupling portion (along 48, 52 and 58) of the terminal main body 4, and covers the rear end portion of the cylindrical portion 38 of the terminal main body 4 and the front end portion of the coupling portion (along 48, 52 and 58) of the terminal main body 4, wherein the rear end insulation portion 32 includes a first columnar part 36 which is located on a side opposite to the core holding portion 26, and a second columnar part 40 which is located on a side of the core holding portion 26, the pair of second planar portions (adjacent to 58) being parallel to the first planar portions and being mutually symmetrical with respect to the center axis of the first columnar part 36, and a value of a distance between the pair of second planar portions (adjacent to 58) is smaller than a value of a distance between the pair of first planar portions (adjacent to 48)".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831